Exhibit 10.1

 

CONFIDENTIAL SETTLEMENT COMMUNICATION

 

FIRST AMENDMENT TO THE

SETTLEMENT AGREEMENT AND MUTUAL RELEASE




This FIRST AMENDMENT TO THE SETTLEMENT AGREEMENT AND MUTUAL RELEASE is entered
into and effective as of this 13th day of March, 2013 (this “Amendment”), by and
among:

 



 

(i)

The persons and entities listed under the heading “Concerned Aetrium
Shareholders” on Schedule A hereto (individually and collectively, “Concerned
Aetrium Shareholders”);

 

 

 

 

(ii)

The persons and entities listed under the heading “Incumbent Directors” on
Schedule A hereto (individually and collectively, the “Incumbent Directors”);
and,

 

 

 

 

(iii)

Aetrium Incorporated (the “Company”).



 

The Concerned Aetrium Shareholders, the Incumbent Directors, and the Company are
sometimes referred to collectively herein as the “Parties” and individually as a
“Party”.




BACKGROUND




WHEREAS, the Parties entered into that certain Settlement Agreement and Mutual
Release on January 31, 2013 (the “Initial Agreement”) in which the parties
agreed to, among other things, allow five (5) members of Concerned Aetrium
Shareholders to join Aetrium’s Board of Directors (the “Board”), set the date of
the regular annual shareholders meeting, and establish certain procedures by
which the annual meeting will be held and director nominees will be determined;
and




WHEREAS, pursuant to Section 6(m) of the Initial Agreement, the Parties have
agreed that it is in the best interest of the Company and its shareholders to
amend the Initial Agreement as provided below to, among other things, (a) delay
the annual meeting of shareholders until September 16, 2013, (b) confirm the
Parties’ agreement that certain members of the Board will resign on the
effective date of this Amendment, and (c) confirm the Parties’ agreement that
certain other members of the Board will resign upon the closing of the Strategic
Sales (as defined herein);




NOW THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each Party, the Parties hereby agree as follows.




TERMS




(1)

Defined Terms. All of the capitalized terms used but not defined in this First
Amendment will have the meaning ascribed to them in the Initial Agreement.




(2)

Actions of the Parties. Notwithstanding anything to the contrary in the Initial
Agreement, the Parties will act in accordance with the following provisions,
which provisions will be deemed to supplement and amend the Initial Agreement.




 

(a)

Forthwith upon execution of this Amendment, the Board will cause the Company to
issue a statement in conformity with all applicable securities laws and
regulations delaying the date of the 2013 Annual Meeting (as defined in the
Initial Agreement) until September 16, 2013 (the “New 2013 Annual Meeting
Date”). Notwithstanding the delay of the 2013 Annual Meeting until the New 2013
Annual Meeting Date, the 2014 annual meeting will be held at its usual time in
mid-May 2014.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

(b)

Concurrently upon execution of this Amendment, and notwithstanding Sections
1(b)(iv) and 1(d)(iii) of the Initial Agreement, Messrs. Alfred John Knapp, Jr.,
Charles M. Gillman, Daniel A. Carr, Terrence W. Glarner and Charles B. Westling
will tender their resignation from the Board effective as of the date of this
Amendment (collectively, the “Resignations”), which Resignations will result in
a six (6) member Board (with five (5) vacant seats) consisting of Messrs. Joseph
C. Levesque, Darnell L. Boehm, Douglas L. Hemer, Jeffrey E. Eberwein, Richard K.
Coleman, Jr., and Galen Vetter (collectively, the “Directors”).




 

(c)

From and after the date of this Amendment, the Directors will work collectively
to, among other things, pursue certain strategic alternatives for the Company,
including the Disposition or discontinuance of one or both of the Company’s test
handler and reliability test equipment product lines (any such Disposition or
discontinuance, a “Strategic Sale” and collectively, the “Strategic Sales”). For
the purposes of this Amendment, a “Disposition” is defined as the sale or other
disposition of fifty percent (50%) or more of the assets of the applicable
product line. For the avoidance of doubt, the term “Strategic Sale” or
“Strategic Sales” will include the discontinuance of the Company’s test handler
and/or reliability test equipment product lines.




 

(d)

In the event both Strategic Sales are consummated, whether before or after the
New 2013 Annual Meeting Date, Messrs. Levesque, Boehm and Hemer will, if serving
as a director on the date of such Strategic Sale, each tender their resignation
as a director effective as of the closing date of the second Strategic Sale.




 

(e)

In the event the Strategic Sales are not consummated before the New 2013 Annual
Meeting Date, the Parties have, pursuant to Section 2(d) of the Initial
Agreement, reached agreement on a Negotiated Slate, which Negotiated Slate will
consist of the Directors, as defined in Section 2(b) of this Amendment.




(3)

Amendment of the Initial Agreement: Upon execution of this Amendment:




 

(a)

the term “CAS Directors” as used in the Initial Agreement will be amended to
mean Messrs. Eberwein, Coleman and Vetter and the term “Incumbent Directors” as
used in the Initial Agreement will be amended to mean Messrs. Levesque, Boehm
and Hemer;




 

(b)

the term “2013 Annual Meeting Date” as used in the Initial Agreement will be
amended to mean September 16, 2013;




 

(c)

all references to “May 15, 2013” in the Initial Agreement will be replaced with
references to “September 16, 2013”;




 

(d)

all references to “March 15, 2013” in the Initial Agreement will be replaced
with references to “July 15, 2013”;

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

 

(e)

the words “and any committee” will be added after the words “vacant board” in
the second and third sentences of Section 1(e) of the Initial Agreement; and




 

(f)

the words “F(f)ive (5)” will be replaced with the words “S(s)ix (6)” in Sections
3(c) and 3(d) of the Initial Agreement.




(4)

SEC Filings and Communications With the Public.




 

(a)

As soon as reasonably practicable following the execution and delivery of this
Amendment, the Company and Concerned Aetrium Shareholders will issue the joint
press release attached hereto as Schedule B (the “Press Release”).




 

(b)

The Company and the Incumbent Directors acknowledge that the Concerned Aetrium
Shareholders are obligated to make a Schedule 13D-A filing as a consequence of
this Amendment.




 

(c)

The Concerned Aetrium Shareholders acknowledge that the Company is obligated to
make a Form 8K filing as a consequence of this Amendment.




 

(d)

None of the Parties will make any public statements (including, for avoidance of
doubt, any statement in any filing with the SEC) that are inconsistent with, or
otherwise contrary to, the statements in the Press Release. In addition, none of
the Parties will make any public statements (including, for avoidance of doubt,
any statement in any filing with the SEC) regarding one another, unless such
statements are agreed to by the Parties, until such time as it is determined
there will be a Competing Slate (and then any such statements will be in
accordance with the SEC’s rules and regulations, including Exchange Act Rule
14a-9).




(5)

No Further Amendment. Except as amended hereby, all the other, conditions and
provisions of the Initial Agreement are hereby ratified, confirmed and adopted.




(6)

Counterparts. This Amendment may be executed in counterparts, each of which will
be deemed an original. This Amendment will become effective only when all of the
Parties hereto will have executed the original or counterpart hereof. This
Amendment may be executed and delivered by a facsimile or digitized transmission
of a counterpart signature page hereof.




(7)

Authority. Each of the persons signing below on behalf of a Party hereto
represents and warrants that he has full requisite power and authority to
execute and deliver this Amendment on behalf of the Party for whom he is signing
and to bind such Party to the terms and conditions of this Amendment.




 




[Signature Page Follows]




 

 
3

--------------------------------------------------------------------------------

 

 

This Amendment has been entered into as of the date first set forth above.




COMPANY

 

Aetrium Incorporated

 

 

/s/ Joseph Levesque

Joseph Levesque, President

 

 

 

CONCERNED AETRIUM

SHAREHOLDERS

 

 

 

 

/s/ Galen Vetter

Galen Vetter

 

 

 

/s/ Jeffrey E. Eberwein

Jeffrey E. Eberwein

 

GLOBALTEL HOLDINGS LLC 

 

 

 

/s/ Dilip Singh

Dilip Singh, Manager

 

ARCHER ADVISORS, LLC 

 

 

 

/s/ Steven Markusen

Steven Markusen,

Managing Member

 

 

 

 

/s/ Dilip Singh

Dilip Singh

 

 

 

 

/s/ Steve Markusen

Steve Markusen

 

 

 

 

 

/s/ Richard K. Coleman Jr.

Richard K. Coleman Jr.

 

ARCHER FOCUS FUND, LLC

By: Archer Advisors, LLC

 

 

/s/ Steven Markusen

Steven Markusen,

Managing Member

 

 

 

 

 

 
4

--------------------------------------------------------------------------------

 

 


ANDOVER GROUP, Inc.

 

 

 

 

/s/ A. John Knapp Jr.

A. John Knapp Jr., President

ARCHER EQUITY FUND, LLC

By: Archer Advisors, LLC

 

 

 

/s/ Steven Markusen

Steven Markusen, Managing Member

 

 

 

 

/s/ Alfred John Knapp Jr.

Alfred John Knapp Jr.

 

 

 

 

 

 

/s/ Stephen J. Heyman

Stephen J. Heyman

 

BOSTON AVENUE CAPITAL LLC

 

 

 

/s/ Stephen J. Heyman

Stephen J. Heyman, Manager

 

 

 

 

 

/s/ James F. Adelson

James F. Adelson

 

BOSTON AVENUE CAPITAL LLC

 

 

 

/s/ James F. Adelson

James F. Adelson, Manager

 

 

 

 

/s/ Charles M. Gillman

Charles M. Gillman

 

 

 
5

--------------------------------------------------------------------------------

 

 


INCUMBENT DIRECTORS

 

 

 

 

 

/s/ Joseph C. Levesque

Joseph C. Levesque

 

 

 

 

 

/s/ Darnell L. Boehm

Darnell L. Boehm

 

 

 

 

 

/s/ Daniel A. Carr

Daniel A. Carr

 

 

 

 

 

/s/ Terrence W. Glarner

Terrence W. Glarner

 

 

 

 

 

/s/ Douglas L. Hemer

Douglas L. Hemer

 

 

 

 

 

/s/ Charles B. Westling

Charles B. Westling

 

 

 

 
6

--------------------------------------------------------------------------------

 

 




SCHEDULE A




Concerned Aetrium Shareholders




Jeffrey E. Eberwein

Archer Advisors, LLC

Archer Focus Fund, LLC

Archer Equity Fund, LLC

Steven Markusen

GlobalTel Holdings LLC

Dilip Singh

Richard K. Coleman, Jr.

Galen Vetter

Alfred John Knapp, Jr.

Andover Group, Inc.

Boston Avenue Capital LLC

Charles M. Gillman

James F. Adelson

Stephen J. Heyman

 




Incumbent Directors




Joseph C. Levesque

Darnell L. Boehm

Daniel A. Carr

Terrence W. Glarner

Douglas L. Hemer

Charles B. Westling

 

 
7

--------------------------------------------------------------------------------

 

 

 

SCHEDULE B




Press Release




[atrm20130318_8kex10-1img001.gif]

 

 

          




FOR IMMEDIATE RELEASE:

 

March 13, 2013        

CONTACT:

 

Paul Askegaard

   

Aetrium Incorporated

   

(651) 704-1812

NASDAQ:

 

ATRM

 

 

AETRIUM ANNOUNCES FURTHER ACCORD WITH SHAREHOLDERS GROUP AND RESETS ANNUAL
MEETING DATE

 

St. Paul, Minn (3/13/13)—Aetrium Incorporated (Nasdaq:ATRM) today announced that
it has reached a further accord with the Concerned Aetrium Shareholders group
(“CAS”). Pursuant to the accord, the number of directors on the Company’s Board
has been reduced to six, comprised of three incumbent directors and three CAS
designated directors, with the CAS designated directors also participating on
the Board’s committees. The reconstituted Board members are Joseph Levesque,
Chairman, Darnell Boehm, Douglas Hemer, Jeffrey Eberwein, Galen Vetter and
Richard Coleman. The reconstituted Board also reset the 2013 annual meeting date
to September 16, 2013, with a record date of July 22, 2013, and with the current
six member Board being nominated for reelection.

 

“We are very pleased that the CAS group has joined with us in our proposed
initiative to seek strategic alternatives for our product groups,” said Joseph
Levesque, President and CEO of the Company, “and now to proceed with us on an
equal footing to implement that plan.”

 

As a part of the further accord, Messrs. Levesque, Boehm and Hemer have agreed
to resign as directors upon the sale of both of the Company’s product lines.

 

Aetrium, based in North St. Paul, Minnesota, is a leading supplier of
proprietary technologies and equipment that are used by the worldwide
semiconductor industry to test ICs.  The company’s products are used by
customers to advance reliability, improve quality, increase product yield or
improve manufacturing processes.  Aetrium’s common stock is publicly traded on
the Nasdaq market under the symbol ATRM.  More information about Aetrium is
available on the internet at www.Aetrium.com.

 

 

8